As filed with the Securities and Exchange Commission on [date] UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES 811-21625 Investment Company Act file number Intrepid Capital Management Funds Trust (Exact name of registrant as specified in charter) 3652 South Third Street, Suite 200 Jacksonville Beach FL 32250 (Address of principal executive offices) (Zip code) Mark F. Travis 3652 South Third Street, Suite 200 Jacksonville Beach FL 32250 (Name and address of agent for service) 1-904-246-3433 Registrant's telephone number, including area code Date of fiscal year end: 09/30 Date of reporting period:03/31/07 EX.99.CODE ETH Item 1. Report to Stockholders. Intrepid Capital Fund Intrepid Small Cap Fund Semi-Annual Report March 31, 2007 Intrepid Capital Fund April 24, 2007 Dear Fellow Shareholders, I am pleased to report that the Intrepid Capital Fund returned 8.58% for the six months ended March 31, 2007.This six month performance compares favorably to the S&P 500, which was up 7.38%.However, performance trailed the Russell 2000 (small capitalization stock index), which was up 11.03%. Mark F. Travis, President/C.E.O. Please keep in mind that our equity portion of the portfolio is a blend of small, medium and large capitalization equities and, as result, should be compared to a blend of equity benchmarks.Furthermore, the Intrepid Capital Fund has had 51%-66% of its portfolio committed to the equity market vis-a-vis the all stock indices mentioned above.The remainder of the portfolio is invested in fixed income, Treasuries and cash, which we believe incur less risk than equities alone. The private equity firms have knocked on our door on several occasions over the last six months, and we have answered.I have known for some time that the consistent cash generating and low leverage companies that we prefer to own have a giant bull’s-eye on their backs; private equity firms can secure a lot of debt against these businesses.Bandag (ticker: BDG/A) and ServiceMaster (ticker: SVM) were acquired at nice premiums to what the fund initially paid.Who says spraying for termites and recapping truck tires isn’t sexy?In addition, Cascade Natural Gas (ticker: CGC) agreed to be acquired for $26.50/share by MDU Resources, which was in-line with our initial valuation. We also closed out a long held position in Merck (ticker: MRK), as the market liked its improved earnings forecast and its successful litigation of lawsuits relating to Vioxx.Merck’s decision to pull Vioxx from the market in September 2004, coupled with the potential for billions in legal settlements, gave us the opportunity to purchase a high quality company (AA- balance sheet (per Standard & Poors), 4% dividend) at a discount to a conservative valuation.We also sold our entire position in Walt Disney (ticker: DIS) as it reached our appraised value. Another value-creating activity that occurred over the last six months was a one-time $25 dividend for each share of Alberto Culver (ticker: ACV), along with the simultaneous spin-off of Sally Beauty Products (ticker: SBH).We also received a one-time $10 per share dividend when the Florida-based hospital chain Health Management Associates (ticker: HMA) decided to lever up its balance sheet before a private equity firm could.They borrowed $3.2 billion dollars against the business and handed it to shareholders via a special dividend.Speaking of dividends, please keep in mind that the Intrepid Capital Fund distributes, in the form of a quarterly dividend, all dividend income from stocks, as well as all interest income from bonds 2 Intrepid Capital Fund or money market funds.This is reflected late in every calendar quarter when the dividend is paid and the fund share price drops a corresponding amount. Top Ten Holdings as of March 31, 2007 1. GrolschNV 4.0% 2. Oil Dri Corp 3.4% 3. The Limited 3.3% 4. Mylan Labs Inc. 3.3% 5. Berkshire Hathaway Inc 3.2% 6. Hanesbrands Inc. 2.7% 7. Horace Mann Educators Corp. 2.7% 8. Anheuser Busch 2.6% 9. Coca Cola Co. 2.5% 10. XL Capital LTD. 2.4% 30.10% Thank you for your continued support.We work hard everyday to justify the trust you have placed in us.If there is anything we can do to serve you better, please give us a call at 1-866-996-FUND. Best regards, Mark F. Travis President/C.E.O. Past performance is no guarantee of future results. The Fund is subject to special risks including volatility due to investments in small- and mid-cap stocks, high yield securities and is considered non-diversified as a result of limiting its holdings to a relatively small number of positions.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer term debt securities. Must be preceded or accompanied by a current prospectus. While the fund is no-load, management and other expenses still apply. The Russell 2000 Index consists of the smallest 2,000 companies in a group of 3,000 U.S. companies in the Russell 3000 Index, as ranked by market capitalization. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.You cannot invest directly in an index. Fund holdings are subject to change and are not recommendations to buy or sell any security. Please refer to the Schedule of Investments on pages 10-13 for a complete list of fund holdings. Opinions expressed are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. 05/07 3 Intrepid Small Cap Fund April 24, 2007 Dear Fellow Shareholders, The Intrepid Capital Small Cap Fund increased 13.36% during the six months ending March 31, 2007.This compares to the Russell 2000’s gain of 11.03%. We were pleased with the Fund’s absolute and relative performance over the past six months, especially after considering the Fund’s above average cash position. Eric Cinnamond, Small Cap Portfolio Manager During the period, the Fund’s cash levels typically ranged between 20%-30%.Strong operating results of several of our larger holdings were mainly responsible for the Fund’s six-month performance.We also benefited from two takeover announcements. Two of the Fund’s holdings that agreed to be acquired, Cascade Natural Gas (CGC) and Bandag Inc (BDG), were both sold during the past six month period.With both stocks trading close to their acquisition offering prices, we saw little upside in continuing to hold these shares.Moreover, both acquisitions were priced near our original valuation; therefore, we believed the takeover offers were fair. The acquisition trend continued in the first quarter of 2007 as another holding, Service Master Corp (SVM), announced that it intended to be acquired by Clayton Dubilier & Rice Inc. for $15.63 per share.Assuming Service Master’s stock trades near its takeover price, we may sell Service Master shares in the near future. During the past six months, we also reduced some of the larger positions in the Fund and used these proceeds to purchase new ideas.Although the small cap market remains expensive in our opinion, we continue to find isolated pools of opportunity. Some of our most recent purchases have been in the unglamorous utility industry. To be clear, we’re typically not big fans of utilities, as their businesses are regulated and their growth rates are limited.However, due to extreme valuations in the small cap market, we’ve altered our personal preferences in order to adjust to a limited discount small cap world (Russell 2000 currently sells at an expensive 40x earnings). Unlike many large utilities, several small and micro cap utilities have not had the huge run-up in price and valuation over the past several years.We’ve discovered smaller utilities that are selling at discounts versus their larger peers and provide higher dividend yields (current utility industry yield average is 3.1%).Furthermore, in our opinion, many of the smaller utilities have the potential to be acquired – in a rapidly consolidating industry this is a real possibility. We believe smaller utilities have been neglected by the flood of capital flowing into the small cap market, as they are 1) boring; 2) often have limited upside (small cap managers typically are looking for much higher returns); 3) are not in the popular small cap benchmarks (toxic waste for index huggers); and 4) while liquid for smaller mutual funds, tend to be illiquid for larger mutual funds and other institutions at position sizes that are meaningful to them. 4 Intrepid Small Cap Fund Utilities purchased during the quarter include the following: Energy West, Connecticut Water Services, Unitil Corp, RGC Resources, and Delta Natural Gas. Energy West is one of the larger utility holdings in the Fund.Energy West (EWST) is a natural gas utility in Wyoming and Montana.Selling at 14x earnings and providing a 4% dividend, Energy West got our attention based on valuation. However, our interest in Energy West increased after they recently sold their propane business for $15 million, which should result in a very strong and overcapitalized balance sheet.Moreover, their board of directors recently terminated their poison pill and authorized a 10% stock buyback.Lastly, two large insiders, including the CEO, have recently made large purchases of Energy West stock.Although utilities may be boring, as our previous experience with Cascade Natural Gas illustrated, they can be profitable and can generate above average dividend income. Our goal for the next six months will be to continue searching for high quality small cap businesses at attractive prices. Sincerely, Eric Cinnamond Small Cap Portfolio Manager Past performance is no guarantee of future results. The Fund is subject to special risks including volatility due to investments in smaller companies, high yield securities and is considered non-diversified as a result of limiting its holdings to a relatively small number of positions. Must be preceded or accompanied by a current prospectus. The Russell 2000 Index consists of the smallest 2,000 companies in a group of 3,000 U.S. companies in the Russell 3000 Index, as ranked by market capitalization.You cannot invest directly in an index. Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any security. Please refer to the Schedule of Investments on pages 14-16 for a complete list of fund holdings. Opinions expressed are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. 05/07 5 Intrepid Funds EXPENSE EXAMPLE March 31, 2007 (Unaudited) As a shareholder of the Intrepid Capital Management Funds Trust (the “Funds”), you incur ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held the entire period (October 1, 2006 – March 31, 2007). ACTUAL EXPENSES The first line of the following table provides information about actual account values and actual expenses.Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks or stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent.To the extent that a Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the following example.The example includes, but is not limited to, management fees, shareholder servicing fees, distribution fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES The second line of the following table provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 6 Intrepid Funds EXPENSE EXAMPLE (continued) March 31, 2007 (Unaudited) Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. INTREPID CAPITAL FUND Expenses Paid Beginning Ending During Period* Account Value Account Value October 1, 2006 - October 1, 2006 March 31, 2007 March 31, 2007 Actual $1,000.00 $1,085.80 $10.14 Hypothetical (5% return before expenses) 1,000.00 1,015.21 9.80 * Expenses are equal to the Fund’s annualized expense ratio of 1.95%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the period. INTREPID SMALL CAP FUND Expenses Paid Beginning Ending During Period* Account Value Account Value October 1, 2006 - October 1, 2006 March 31, 2007 March 31, 2007 Actual $1,000.00 $1,133.60 $10.37 Hypothetical (5% return before expenses) 1,000.00 1,015.21 9.80 * Expenses are equal to the Fund’s annualized expense ratio of 1.95%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the period. 7 Intrepid Capital Fund ALLOCATION OF PORTFOLIO HOLDINGS (as a % of total investments) March 31, 2007 (Unaudited) 8 Intrepid Small Cap Fund ALLOCATION OF PORTFOLIO HOLDINGS (as a % of total investments) March 31, 2007 (Unaudited) 9 Intrepid Capital Fund SCHEDULE OF INVESTMENTS March 31, 2007 (Unaudited) Shares Value COMMON STOCKS - 53.51% Beverages - 9.16% Anheuser-Busch Companies, Inc $ 824,769 The Coca-Cola Co. 16,345 793,440 GrolschNV (b) 16,530 1,262,353 31,510 2,880,562 Commercial Services & Supplies - 4.44% Cintas Corp. 18,485 667,309 The ServiceMaster Co. 47,275 727,562 1,394,871 Computers & Peripherals - 2.32% Dell, Inc. (a) 31,410 729,026 Food Products - 2.05% Sara Lee Corp. 38,120 644,990 Health Care Providers & Services - 1.35% Health Management Associates, Inc. 39,110 425,126 Hotels, Restaurants & Leisure - 2.30% International Speedway Corp. - Class A 13,985 723,025 Household Products - 3.38% Oil-Dri Corporation of America 63,562 1,061,485 Insurance - 10.74% Baldwin & Lyons, Inc. 15,925 405,291 Berkshire Hathaway, Inc. (a) 275 1,001,000 Horace Mann Educators Corp. 41,275 848,201 Travelers Companies, Inc. 6,745 349,189 XL Capital Ltd. 11,025 771,309 3,374,990 IT Services - 1.94% Automatic Data Processing, Inc. 12,615 610,566 Personal Products - 1.12% Alberto-Culver Co. 15,400 352,352 See notes to financial statements. 10 Intrepid Capital Fund SCHEDULE OF INVESTMENTS (continued) March 31, 2007 (Unaudited) Shares Value COMMON STOCKS - 53.51% (continued) Pharmaceuticals - 5.63% Merck & Co., Inc. 16,605 $ 733,443 Mylan Laboratories, Inc. 48,940 1,034,591 1,768,034 Specialty Retail - 3.80% Limited Brands 40,345 1,051,391 Sally Beauty Holdings, Inc. 15,400 141,526 1,192,917 Textiles, Apparel & Luxury Goods - 2.74% Hanesbrands, Inc. (a) 29,290 860,833 Water Utilities - 0.15% Connecticut Water Service, Inc. 2,000 48,100 Wireless Telecommunication Services - 2.39% Telephone & Data Systems, Inc. - Special Shares 6,500 363,350 Telephone & Data Systems, Inc. 6,500 387,530 750,880 TOTAL COMMON STOCKS (Cost $15,376,934) 16,817,757 Principal Amount CORPORATE BONDS - 22.47% Aerospace & Defense - 1.49% Goodrich Corp. 7.500%, 04/15/2008 $ 459,000 468,318 Agricultural Operations - 1.89% American Rock Salt Co. LLC 9.500%, 03/15/2014 584,000 594,220 Beverages - 1.57% Cott Beverages USA,Inc. 8.000%, 12/15/2011 482,000 494,050 See notes to financial statements. 11 Intrepid Capital Fund SCHEDULE OF INVESTMENTS (continued) March 31, 2007 (Unaudited) Principal Amount Value CORPORATE BONDS - 22.47% (continued) Commercial Services & Supplies - 1.61% Waste Management, Inc. 6.500%, 11/15/2008 $ 497,000 $ 506,128 Construction & Engineering - 1.41% Blount, Inc. 8.875%, 08/01/2012 427,000 444,080 Food Products - 2.17% Dean Foods Co. 8.150%, 08/01/2007 170,000 170,213 General Mills, Inc. 3.875%, 11/30/2007 515,000 510,258 680,471 Hotels, Restaurants & Leisure - 2.13% Speedway Motorsports, Inc. 6.750%, 06/01/2013 670,000 668,325 IT Services - 1.23% Certegy, Inc. 4.750%, 09/15/2008 393,000 387,644 Media - 1.24% Scholastic Corp. 5.000%, 04/15/2013 440,000 390,578 Multiline Retail - 1.47% Dollar General Corp. 8.625%, 06/15/2010 433,000 462,769 Paper & Forest Products - 2.15% Appleton Papers, Inc. 8.125%, 06/15/2011 655,000 676,287 Real Estate - 2.05% American Real Estate Partners 650,000 645,125 7.125%, 02/15/2013 See notes to financial statements. 12 Intrepid Capital Fund SCHEDULE OF INVESTMENTS (continued) March 31, 2007 (Unaudited) Principal Amount Value CORPORATE BONDS - 22.47% (continued) Specialty Retail - 2.06% Payless ShoeSource, Inc. 8.250%, 08/01/2013 $ 615,000 $ 645,750 TOTAL CORPORATE BONDS (Cost $7,021,914) 7,063,745 Shares SHORT-TERM INVESTMENTS - 23.74% Money Market Funds - 4.19% AIM STIT Treasury Portfolio 64,170 64,170 Fidelity Government Portfolio I 626,700 626,700 SEI Daily Income Trust Treasury Fund 626,750 626,750 1,317,620 Principal Amount U.S. Treasury Bills - 19.55% 4.935%, 05/31/2007 $ 1,231,000 1,221,205 0.000%, 07/12/2007 3,000,000 2,959,019 0.000%, 08/16/2007 2,000,000 1,963,083 6,143,307 TOTAL SHORT-TERM INVESTMENTS (Cost $7,460,927) 7,460,927 Total Investments - 99.72% (Cost $29,859,775) 31,342,429 Other Assets in Excess of Liabilities - 0.28% 88,740 TOTAL NET ASSETS - 100.00% $ 31,431,169 Percentages are stated as a percent of net assets. (a) Non income producing. (b) Foreign issued security. See notes to financial statements. 13 Intrepid Small Cap Fund SCHEDULE OF INVESTMENTS March 31, 2007 (Unaudited) Shares Value COMMON STOCKS - 82.19% Beverages - 6.23% Brown-Forman Corp. - Class B 600 $ 39,336 GrolschNV (b) 3,300 132,205 PepsiAmericas, Inc. 1,100 24,552 196,093 Commercial Services & Supplies - 4.65% Ecology & Environment, Inc. 2,560 30,413 The ServiceMaster Co. 7,540 116,040 146,453 Communications Equipment - 2.61% Communications Systems, Inc. 7,920 82,210 Electric Utilities - 3.72% Unitil Corp. 4,315 117,239 Electronic Equipment & Instruments - 7.17% Mocon, Inc. 15,481 199,086 NAM TAI Electronics, Inc. 1,000 12,950 OI Corp. 500 5,737 Park Electrochemical Corp. 300 8,136 225,909 Energy Equipment & Services - 2.20% Grey Wolf, Inc. (a) 4,000 26,800 Patterson-UTI Energy, Inc. 1,100 24,684 Unit Corp. (a) 350 17,706 69,190 Gas Utilities - 9.11% Delta Natural Gas, Inc. 1,600 40,000 Energy West, Inc. 9,900 141,075 RGC Resources, Inc. 3,737 105,944 287,019 Health Care Equipment & Supplies - 1.53% National Dentex Corp. (a) 3,415 48,083 See notes to financial statements. 14 Intrepid Small Cap Fund SCHEDULE OF INVESTMENTS (continued) March 31, 2007 (Unaudited) Shares Value COMMON STOCKS - 82.19% (continued) Hotels, Restaurants & Leisure - 2.75% International Speedway Corporation 1,675 $ 86,598 Household Durables - 3.00% MITY Enterprises, Inc. (a) 600 11,400 Virco Mfg. Corporation (a) 12,300 83,025 94,425 Household Products - 7.25% Oil-Dri Corporation of America 13,662 228,155 Insurance - 10.59% Baldwin & Lyons, Inc. 5,715 145,447 Horace Mann Educators Corp. 9,150 188,032 333,479 Machinery - 1.10% Baldwin Technology, Inc. (a) 1,000 5,000 Freightcar America, Inc. 300 14,451 Miller Industries, Inc. (a) 700 15,267 34,718 Metals & Mining - 5.33% Barrick Gold Corp. 2,200 62,810 Newmont Mining Corp. 2,500 104,975 167,785 Oil & Gas - 1.87% Cimarex Energy Co. 800 29,616 St Mary Land & Exploration Co. 800 29,344 58,960 Personal Products - 1.29% Schiff Nutrition International, Inc. (a) 2,000 13,740 United Guardian, Inc. 2,900 27,028 40,768 Pharmaceuticals - 3.66% Mylan Laboratories, Inc. 5,445 115,107 See notes to financial statements. 15 Intrepid Small Cap Fund SCHEDULE OF INVESTMENTS (continued) March 31, 2007 (Unaudited) Shares Value COMMON STOCKS - 82.19% (continued) Road & Rail - 1.76% Arkansas Best Corp. 1,025 $ 36,439 Heartland Express, Inc. 500 7,940 Werner Enterprises, Inc. 600 10,902 55,281 Textiles, Apparel & Luxury Goods - 0.69% McRae Industries, Inc. 1,800 21,600 Water Utilities - 5.68% Connecticut Water Service, Inc. 7,440 178,932 TOTAL COMMON STOCKS (Cost $2,374,162) 2,588,004 SHORT-TERM INVESTMENTS - 21.33% Money Market Funds - 4.06% AIM STIT Treasury Portfolio 13,527 13,527 Fidelity Government Portfolio I 61,578 61,578 SEI Daily Income Trust Treasury Fund 52,571 52,571 127,676 Principal Amount U.S. Treasury Bills - 17.27% 4.872%, 04/26/2007 $ 40,000 39,868 4.940%, 05/24/2007 310,000 307,784 0.000%, 08/16/2007 200,000 196,309 543,961 TOTAL SHORT-TERM INVESTMENTS (Cost $671,637) 671,637 Total Investments - 103.52% (Cost $3,045,799) 3,259,641 Liabilities in Excess of Other Assets - (3.52)% (110,721) TOTAL NET ASSETS - 100.00% $ 3,148,920 Percentages are stated as a percent of net assets. (a) Non income producing. (b) Foreign issued security. See notes to financial statements. 16 Intrepid Funds STATEMENT OF ASSETS AND LIABILITIES March 31, 2007 (Unaudited) Intrepid Intrepid Small Capital Fund Cap Fund ASSETS: Investments, at market value (Cost $29,859,775 and $3,045,799 respectively) $ 31,342,429 $ 3,259,641 Cash 3,390 — Income receivable 151,553 2,576 Receivable for fund shares sold — 6,018 Receivable for investment securities sold 800 27,983 Receivable from Adviser — 5,469 Other assets 24,929 12,976 Total assets 31,523,101 3,314,663 LIABILITIES: Payable for fund shares redeemed — 3,771 Payable for investment securities purchased — 136,324 Payable to Investment Adviser 26,354 — Accrued expenses 65,578 25,648 Total liabilities 91,932 165,743 Total net assets $ 31,431,169 $ 3,148,920 NET ASSETS CONSIST OF: Capital stock $ 29,116,175 $ 2,833,192 Accumulated undistributed net investment income 5,790 8,909 Accumulated undistributed net realized gain on investments 826,550 92,977 Unrealized appreciation on investments 1,482,654 213,842 Total net assets $ 31,431,169 $ 3,148,920 Shares outstanding (unlimited shares of no par value authorized) 2,989,661 268,755 Net asset value, offering and redemption price per share $ 10.51 $ 11.72 See notes to financial statements. 17 Intrepid Funds STATEMENT OF OPERATIONS For the six months ended March 31, 2007 (Unaudited) Intrepid Intrepid Small Capital Fund Cap Fund INVESTMENT INCOME: Dividend income (net of withholding tax of $0 and $0 respectively) $ 937,928 $ 21,587 Interest income 384,787 18,304 Total investment income 1,322,715 39,891 Advisory fees 149,855 12,106 Distribution (12b-1) fees 37,464 3,026 Shareholder servicing fees and expenses 26,458 10,172 Professional fees 18,124 13,827 Administration fees 17,626 16,027 Fund accounting fees 13,049 1,553 Insurance 10,297 384 Federal and state registration 8,839 7,753 Reports to shareholders 6,484 577 Trustees fees and expenses 5,845 546 Custody fees 2,366 1,558 Miscellaneous 811 263 Total expenses before Adviser reimbursement 297,218 67,792 Less fees and expenses reimbursed and waived by Adviser (5,001) (44,186) Net expenses 292,217 23,606 Net investment income 1,030,498 16,285 NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS: Net realized gain on investments 1,111,577 116,844 Net change in unrealized appreciation on investments 269,813 145,972 Net realized and unrealized gain on investments 1,381,390 262,816 Net increase in net assets resulting from operations $ 2,411,888 $ 279,101 See notes to financial statements. 18 Intrepid Capital Funds STATEMENT OF CHANGES IN NET ASSETS Six Months Year Ended Ended March 31, 2007 September 30, 2006 (Unaudited) OPERATIONS: Net investment income $ 1,030,498 $ 515,760 Net realized gain on investments 1,111,577 222,248 Net change in unrealized appreciation on investments 269,813 1,208,851 Net increase in assets resulting from operations 2,411,888 1,946,859 DISTRIBUTIONS TO SHAREHOLDERS: From net investment income (1,025,889) (515,207) From net realized gain (501,666) (269,357) Total distributions (1,527,555) (784,564) CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold 2,593,037 3,533,627 Proceeds from shares issued to holders in reinvestment of dividends 1,521,687 784,564 Cost of shares redeemed(1) (1,413,097) (4,220,931) Net increase in net assets from capital share transactions 2,701,627 97,260 TOTAL INCREASE IN NET ASSETS 3,585,960 1,259,555 NET ASSETS: Beginning of period 27,845,209 26,585,654 End of period (including undistributed net investment income of $5,790 and $1,181) $ 31,431,169 $ 27,845,209 (1) Net of redemption fees of $20 and $421, respectively. See notes to financial statements. 19 Intrepid Small Cap Fund STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months October 3, 2005(1) Ended through March 31, 2007 September 30, 2006 (Unaudited) OPERATIONS: Net investment income $ 16,285 $ 25,574 Net realized gain (loss) on investments 116,844 (23,836) Net change in unrealized appreciation on investments 145,972 67,870 Net increase in assets resulting from operations 279,101 69,608 DISTRIBUTIONS TO SHAREHOLDERS: From net investment income (7,376) (25,725) Total distributions (7,376) (25,725) CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold 1,083,630 2,162,357 Proceeds from shares issued to holders in reinvestment of dividends 7,376 25,725 Cost of shares redeemed(2) (206,712) (439,064) Net increase in net assets from capital share transactions 884,294 1,749,018 TOTAL INCREASE IN NET ASSETS 1,156,019 1,792,901 NET ASSETS: Beginning of period 1,992,901 200,000 End of period (including undistributed net investment income (loss) $ 3,148,920 $ 1,992,901 of $8,909 and ($120)) (1) Commencement of Operations. (2) Net of redemption fees of $253 and $0, respectively. See notes to financial statements. 20 Intrepid Capital Fund FINANCIAL HIGHLIGHTS Per share data for a share of capital stock outstanding for the entire period and selected information for the period are as follows: Six Months Year January 3, 2005(1) Ended Ended through March 31, September 30, September 30, 2007 2006 2005 (Unaudited) NET ASSET VALUE: Beginning of period $ 10.18 $ 9.76 $ 10.00 OPERATIONS: Net investment income(2) 0.36 0.19 0.07 Net realized and unrealized gain (loss) on investment securities 0.51 0.52 (0.24)(3) Total from operations 0.87 0.71 (0.17) LESS DISTRIBUTIONS: From net investment income (0.36) (0.19) (0.07) From net realized gains (0.18) (0.10) 0.00 Total distributions (0.54) (0.29) (0.07) NET ASSET VALUE: End of period $ 10.51 $ 10.18 $ 9.76 Total return 8.58%(4) 7.34% -1.74%(4) Net assets at end of period (000s omitted) $ 31,431 $ 27,845 $ 26,586 RATIO OF EXPENSES TO AVERAGE NET ASSETS: Before expense reimbursement 1.98%(5) 2.08% 3.08%(5) After expense reimbursement 1.95%(5) 1.95% 1.95%(5) RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS: Before expense reimbursement 6.85%(5) 1.76% 0.35%(5) After expense reimbursement 6.88%(5) 1.89% 1.48%(5) Portfolio turnover rate 15%(4) 24% 25%(4) (1) Commencement of Operations. (2)
